UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


PEDRO ARROYO; CARLOS A. ARROYO;          
SERAFINA RODRIGUEZ; RAYMOND
RODRIGUEZ,
              Plaintiffs-Appellants,
                 and
LUIS NIEVES HERNANDEZ, Successor
Administrator of the Estate of                     No. 02-1408
Yolanda Hernandez, Deceased,
                            Plaintiff,
                  v.
FORD MOTOR COMPANY, a Delaware
corporation,
             Defendant-Appellee.
                                         
            Appeal from the United States District Court
     for the Southern District of West Virginia, at Charleston.
              John T. Copenhaver, Jr., District Judge.
                   (CA-99-195-2, CA-99-122-2)

                       Argued: January 23, 2003

                       Decided: February 27, 2003

     Before WIDENER and NIEMEYER, Circuit Judges, and
      Morton I. GREENBERG, Senior Circuit Judge of the
      United States Court of Appeals for the Third Circuit,
                     sitting by designation.



Affirmed by unpublished per curiam opinion.
2                  ARROYO v. FORD MOTOR COMPANY
                              COUNSEL

ARGUED: Raymond Sutton Franks, II, GOODWIN & GOODWIN,
L.L.P., Charleston, West Virginia, for Appellants. Michael Bonasso,
FLAHERTY, SENSABAUGH & BONASSO, P.L.L.C., Charleston,
West Virginia, for Appellee. ON BRIEF: Stephen P. Goodwin, Rich-
ard D. Owen, GOODWIN & GOODWIN, L.L.P., Charleston, West
Virginia; James N. Barth, BARTH, THOMPSON & GEORGE,
Charleston, West Virginia, for Appellants. William J. Hanna, Robert
P. Lorea, FLAHERTY, SENSABAUGH & BONASSO, P.L.L.C.,
Charleston, West Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Plaintiffs appeal from an order denying their motion for a new trial
and from the final judgment in favor of defendant Ford Motor Com-
pany in this action arising out of a one-car automobile accident on
June 20, 1997, on an interstate highway in West Virginia. It is undis-
puted that the accident occurred when plaintiff Pedro Arroyo lost con-
trol of the 1996 Ford Windstar that he was operating and the vehicle
rolled over. As a consequence, one occupant of the vehicle was killed
and the others were injured.

   Plaintiffs brought this diversity of citizenship action against Ford
on negligence, strict liability and breach of warranty bases, contend-
ing that the tract bar of the vehicle separated causing Pedro Arroyo
to lose control of the vehicle. The tract bar is a lateral support in the
rear under-carriage of a vehicle controlling its suspension’s side to
side movement relative to the body of the vehicle. Plaintiffs’ theory
of the case was supported by Dr. Charles Benedict’s expert testimony
to the end that the welding holding the tract bar in place failed by rea-
                   ARROYO v. FORD MOTOR COMPANY                        3
son of fatigue and thus ruptured. While Ford acknowledged that when
the vehicle was examined after the accident the tract bar was found
to be detached, it attributed the detachment to the force of the acci-
dent. Consequently, the issue for the jury was whether the detachment
of the tract bar was the cause of or was brought about by the accident.

   Prior to the trial Ford filed a motion in limine to exclude certain of
plaintiffs’ proposed testimony. After conducting an evidentiary hear-
ing, the district court entered an order denying Ford’s motion seeking
to preclude Benedict from giving his opinion as to the cause of the
accident. The court, however, excluded plaintiffs’ evidence of vehicle
testing on a different vehicle demonstrating the effect on the operation
of a vehicle of a detached tract bar. In making this ruling it applied
Fed. R. Evid. 702 and Daubert v. Merrell Dow Pharmaceuticals, Inc.,
509 U.S. 579 (1993). It also relied on this court’s opinion in Gladhill
v. General Motors Corp., 743 F.2d 1049, 1052 (4th Cir. 1984).

   The district court in excluding the testing testimony rendered a
comprehensive opinion in which it explained that the testing "failed
to include any runs wherein the tract bar became dislodged while the
vehicle was in motion. The . . . testing consisted exclusively of test
runs with the tract bar attached or . . . detached." Moreover, the court
held that steering inputs Benedict used to simulate what would hap-
pen when the tract bar failed were not shown to represent fairly Pedro
Arroyo’s actual driving. As plaintiffs explain in their brief, the "dis-
trict court’s ruling excluding the testing evidence is the focus of this
appeal." Brief at 3. We review the district court’s order on an abuse
of discretion basis. See General Elec. Co. v. Joiner, 522 U.S. 136, 141
(1997); United States v. Barile, 286 F.3d 749, 753 (4th Cir. 2002).

   We affirm. Surely, in view of the deviation of the testing condi-
tions from those at the time of the accident, we cannot say that the
district court abused its discretion in excluding the testing evidence.

                                                            AFFIRMED